Case 5:20-cv-00080-JPB-JPM Document1 Filed 04/23/20 Page 1of10 PagelD #: 1

Attachment A

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA FILED

APR 23 2020

U.S. DISTRICT COURT-WvnNo
CLARKSBURG, WV 26301

Your full name STATE CIVIL RIGHTS COMPLAINT
PURSUANT TO 42 U.S.C. § 1983

James Jamison

 

Vv. Civil Action No.: 4: Ad CV s >

(To be assigned by the Clerk of Court)

6 Harlow. Ra Jon Bcemar Bota.

 

 

Emtp michael weaver HSA Me
| _ CLIN
R Grove WsA EDDie Anderson DR Blalode

 

Josha Harn Ru/ ioe/ 10c

Enter above the full name of defendant(s) in this action

I. JURISDICTION

This is a civil action brought pursuant to 42 U.S.C. § 1983. The Court has jurisdiction
over this action pursuant to Title 28 U.S.C. §§ 1331 and 2201.

Il. PARTIES

In Item A below, place your full name, inmate number, place of detention, and complete
mailing address in the space provided.

A. YourName: James BDamison

Inmate No.: w/ A

Address: 22.93 preston st Cincinnat L Ono 4Sa 06

In Item B below, place the full name of each defendant, his or her official position,
place of employment, and address in the space provided.

B. Name of Defendant: (4 arlow

 

 

United States District Court 7 Northern District of West Virginia-2013
Case 5:20-cv-00080-JPB-JPM Document1 Filed 04/23/20 Page 2 of 10 PagelD #: 2

Attachment A

Position: R NJ
Place of Employment: EF. Cc it Gilmec

Address: Po hox oco Glenville luv 2u3S$i-
Qo. F.c.m% Lane

 

Was this Defendant acting under the authority or color of state law at the
time these claims occurred? aYes O No

If your answer is “YES,” briefly explain: She Was Ga
Empio-y ee At the PLisoan

 

 

 

B.1 Name of Defendant: Son 4,.@marc

 

Position: E w+ e
Place of Employment: F.C. Co,lmec

Address: P.o box Godo Coleawille WV 26351 -
AOI FC De are

 

Was this Defendant acting under the authority or color of state law at the
time these claims occurred? aYes O No

If your answer is “YES,” briefly explain: he was on
employee at the prison

 

 

 

B.2. Name of Defendant: prarickh Gael ueavec

 

Position: heaith Secvice Administrative

Place of Employment: F.c ZI Cilmec

Address: P56 pox (ooo Gienwiile Gv Q635i -
aOi FC. T Lane

 

 

United States District Court 8 Northern District of West Virginia-2013
Case 5:20-cv-00080-JPB-JPM Document1 Filed 04/23/20 Page 3 of 10 PagelD #: 3

B.3

B.4

Attachment A

Was this Defendant acting under the authority or color of state law at the
time these claims occurred? WY es O No

 

If your answer is “YES,” briefly explain: he Was an empi oye €
Atthe Prison

 

 

Name of Defendant: RQ Grove

 

Position: hen ith Seruice Adminstratwe

Place of Employment: F.C. (a,lmec

Address: Pobox [OOG Gleawille wv Q63Si-
Qoi F.C. DT Lane

Was this Defendant acting under the authority or color of state law at the
time these claims occurred? wes O No

 

If your answer is “YES,” briefly explain. She was an
2roployee at the 9c: Son

 

 

 

Name of Defendant: E Doie Anderson
Position: Doctor
Place of Employment: F.C. G,imec

Address: 0.0 box Wooo Gleaville wv 2b35/-
AOILF.C JT Lane

Was this Defendant acting under the authority or color of state law at the
time these claims occurred? wYes O No

 

If your answer is “YES,” briefly explain: he WAS Ga
emo loy ee at *+he efison

 

 

United States District Court 9 Northern District of West Virginia-2013
Case 5:20-cv-00080-JPB-JPM Document1 Filed 04/23/20 Page 4 of 10 PagelD #: 4

Attachment A

 

 

B.5 Name of Defendant: Jo ch Ja hail

 

Position: 2 Lop pipe
Place of Employment: F_C.1 (.Jmerc

Address: Po pox 000 Gienville WV Qb63Si-
QovF.c Dt lane

Was this Defendant acting under the authority or color of state law at the
time these claims occurred? Yes O No

If your answer is “YES,” briefly explain: he Was Qa
Lraploye e ar the prsoa

 

 

 

I. PLACE OF PRESENT CONFINEMENT

Name of Prison/Institution: F.C. Cs, Iimec

 

A. Is this where the events concerning your complaint took place?
es O No

If you answered “NO,” where did the events occur?

 

B. Is there a prisoner grievance procedure in the institution where the events
occurred? es O No

C. Did you file a grievance concerning the facts relating to this complaint in
the prisoner grievance procedure? wes O No

D. — If your answer is “NO,” explain why not

 

 

United States District Court 10 Northern District of West Virginia-2013
Case 5:20-cv-00080-JPB-JPM Document1 Filed 04/23/20 Page 5of10 PagelID#: 5

Attachment A

 

 

If your answer is “YES,” identify the administrative grievance procedure
number(s) in which the claims raised in this complaint were addressed and
state the result at level one, level two, and level three. ATTACH
GRIEVANCES AND RESPONSES:

LEVEL 1 the Grievante And response never retumed
LEVEL 2 wf A
LEVEL 3 wl Ae

 

 

TV. PREVIOUS LAWSUITS AND ADMINISTRATIVE REMEDIES

A.

Have you filed other lawsuits in state or federal court dealing with the same
facts involved in this action? wYes O No

If your answer is “YES”, describe each lawsuit in the space below. If there
is more than one lawsuit, describe additional lawsuits using the same format
on a separate piece of paper which you should attach and label: “IV
PREVIOUS LAWSUITS”

1. Parties to this previous lawsuit:

Plaintiff(s): James Jamison
Bol. Bharlow Jon BreMEr michaet Weave ©
Defendant(s): f Se die " S09 jJochy

 

 

2. Court: northen Distect of WestVirGinia C Clack burg)

(If federal court, name the district; if state court, name the county)

3. Case Number: |. |Q-CV-OCi%6

 

4. Basic Claim Made/Issues Raised: in adequate medical Care
Const.4 tical c ight § WiG iatic at

5. Name of Judge(s) to whom case was assigned: Ki ee

 

 

United States District Court I] Northern District of West Virginia-2013
Case 5:20-cv-00080-JPB-JPM Document1 Filed 04/23/20 Page 6 of 10 PagelD #: 6

Attachment A

 

6. Disposition: DiS msSC0 for Fa,lure to Prosecute
(For example, was the case dismissed? Appealed? Pending?)

 

 

7. Approximate date of filing lawsuit:_]o | oF | 2 259
8. Approximate date of disposition. ATTACH COPIES )2 [14/26 9

C. Did you seek informal or formal relief from the appropriate administrative
officials regarding the acts complained of in Part B? Oo Yes No

D. If your answer is “YES,” briefly describe how relief was sought and the
result. If your answer is “NO,” explain why administrative relief was not
sought. .

beCavse 1Wwas informed +0 Follow Ond
Bile Qa Gomini Stratwe vemedy ELraces $
wihivceh 1 did

E. Did you exhaust available administrative remedies? Yes O No

F, If your answer is “YES,”, briefly explain the steps taken and attach proof
of exhaustion. If your answer is “NO,” briefly explain why administrative
remedies were not exhausted.
\filed Abe? 4 10 ond ti Central office
ceCeived the bpP-il on november Q0imz A response
was Aue Janvacy 19 26019 Central office never
made aresponse 6c adeCision tothe Bp-ut femedy
Tow ASAIZH-AI
G. If you are requesting to proceed in this action in forma pauperis under 28
U.S.C. § 1915, list each civil action or appeal you filed in any court of the
United States while you were incarcerated or detained in any facility that was
dismissed as frivolous, malicious, or for failure to state a claim upon which
relief may be granted. Describe each civil action or appeal. If there is more
than one civil action or appeal, describe the additional civil actions or appeals
using the same format on a separate sheet of paper which you should attach
and label “G. PREVIOUSLY DISMISSED ACTIONS OR APPEALS”

 

United States District Court 12 Northern District of West Virginia-2013
Case 5:20-cv-00080-JPB-JPM Document1 Filed 04/23/20 Page 7 of 10 PagelD #: 7

Attachment A

1, Parties to previous lawsuit:

Plaintifi(s): Dames Jamison

BoP, Bnarlows Jon Bremoar mchkael
Defendant(s): weave x R GCorouwt Gddie ondersan Soshua
é

2. Name and location of court and docket number: Hat)

noctheca Disteict of West Vir Bins
C Clac Kk loura) LiA-cv-o0i4%0
Facluce toe Proseccte
3. Grounds for dismissal: © frivolous © malicious
O failure to state a claim upon which relief may be granted

4. Approximate date of filing lawsuit: io | oF | 26149

5. Approximate date of disposition: 12 | ia i 2014

V. STATEMENT OF CLAIM

State here, as BRIEFLY as possible, the facts of your case. Describe what each defendant did
to violate your constitutional rights. You must include allegations of specific wrongful conduct
as to EACH and EVERY defendant in the complaint. Include also the names of other persons
involved, dates, and places. Do not give any legal arguments or cite any cases or statutes. If you
intend to allege a number of related claims, you must number and set forth each claim in a
separate paragraph. UNRELATED CLAIMS MUST BE RAISED IN A SEPARATE CIVIL
ACTION. NO MORE THAN FIVE (5) TYPED OR TEN (10) NEATLY PRINTED PAGES
MAY BE ATTACHED TO THIS COMPLAINT. (LR PL 3.4.4)

CLAIM 1: See athach ment

 

 

Supporting Facts: Se e atiac h MEA L

 

 

 

 

 

United States District Court 13 Northern District of West Virginia-2013
Case 5:20-cv-00080-JPB-JPM Document1 Filed 04/23/20 Page 8 of 10 PagelD #: 8

Attachment A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CLAIM 2: | B
Supporting Facts: wi | A
CLAIM 3: wif a
Supporting Facts: nil A
f
CLAIM 4: nw | a
Supporting Facts: via
CLAIM 5: N] A
Supporting Facts: ni Ft
VI. INJURY

 

United States District Court 14 Northern District of West Virginia-2013
Case 5:20-cv-00080-JPB-JPM Document1 Filed 04/23/20 Page 9 of 10 PagelD #: 9

Attachment A

Describe BRIEFLY and SPECIFICALLY how you have been injured and the
exact nature of your damages.

See atlachment

 

 

VII. RELUEF

State BRIEFLY and EXACTLY what you want the Court to do for you.
Make no legal arguments. Cite no cases or statutes.

 

See attachme at

 

 

 

DECLARATION UNDER PENALTY OF PERJURY

The undersigned declares under penalty of perjury that he/she is the plaintiff in the
above action, that he/she has read the above complaint and that the information contained
in the complaint is true and accurate. Title 28 U.S.C. § 1746; 18 U.S.C. § 1621.

2293 Preston St |
Executed at Cin4+1 onie HSZO0U on 4-20-2020
(Location) (Dat

Z ah) Crete,
oY Signature”

 

 

 

United States District Court 15 Northern District of West Virginia-2013
Case 5:20-cv-00080-JPB-JPM Document 1 Filed 04/23/20 Page 10 of 10 PagelD #: 10

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

Tames Jamison

 

 

 

Plaintiff,

Vv.

B harlow Jon Bremar Civil Action No... 9: JO tv@O
michael weaver R Grove
eddie GQnderson

Joshva hau

Defendant(s)

Certificate of Service
Tames Vamisoan

I, (your name here), appearing pro se, hereby certify that I have served the foregoing (title
42R.u.se 1923 C Bivens)
of document being sent) upon the defendant(s) by depositing true copies of the same in the United

States mail, postage prepaid, upon the following counsel of record for the defendant(s) on (insert

date here): Y-2O-ZAC

(List name and address of counsel for defendant(s))

N/A .
enone

(sign your name)

 

United States District Court

ay

Northern District of West Virginia - 2013
